IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,269-02


GEORGE OLIVAREZ, Relator

v.


NUECES COUNTY DISTRICT CLERK, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM NUECES COUNTY



 Per curiam.


O R D E R



	This is an original application for a writ of mandamus.  Relator contends he filed
applications for writ of habeas corpus in cause numbers 00-CR-0145-E(S1) and 00-CR-0146-E(S1) in the 148th Judicial District Court on March 27, 2006, but more than thirty-five days have
elapsed and the applications have not been forwarded to the Court of Criminal Appeals.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, District Clerk of
Nueces County, is ordered to file a response with this Court within thirty days by submitting the
record on such habeas corpus applications or copies of timely-entered orders designating issues
to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex.Cr.App. 1992); Martin v.
Hamlin, 25 S.W.3rd 718 (Tex.Cr.App. 2000), or by stating the nature of any applications filed by
Relator such that they are not filed pursuant to Article 11.07, § 3, TEX.CODE CRIM.PROC., or
that no applications by Relator have been filed.  This application for writ of mandamus is held in
abeyance pending compliance with this order.
	IT IS SO ORDERED this the 26th day of July, 2006.

DO NOT PUBLISH